Mailed:										
In re application of							:
The NORDAM Group LLC		
									:	DECISION ON
Serial No. 16/108,494						:	PETITION

Filed: August 22, 2018						:
For:   ACOUSTIC ABATEMENT PANEL FABRICATION


This is a decision on the Petition under 37 C.F.R. 1.181 filed on March 5, 2021 to request assignment of the application to an examiner. 

A review of the record indicates that an examiner has been assigned to the application. 

DECISION

The petition is DISMISSED.  


/Timothy H. Meeks/
___________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

FRANCIS L CONTE6 PURITAN AVENUESWAMPSCOTT MA 01907